Case 1:18-cv-01043-LPS Document 567 Filed 06/11/19 Page 1 of 4 PageID #: 30448



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                            )
NOVARTIS PHARMACEUTICALS                    )
CORPORATION,                                )
                                            )
                        PLAINTIFF,          )
                                            )      C.A. No. 18-1043-LPS
         v.                                 )
                                            )      CONSOLIDATED
ACCORD HEALTHCARE INC., ET AL.,             )
                                            )
                        DEFENDANTS.         )
                                            )

                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME


         IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court,

that the deadline for the parties to submit letters to the Court regarding the June 21, 2019

preliminary injunction hearing shall be extended through and including Wednesday, June 12,

2019 (from Tuesday, June 11, 2019).


DATED: June 11, 2019

MCCARTER & ENGLISH, LLP                         RICHARDS, LAYTON & FINGER, P.A.

/s/ Daniel M. Silver                            /s/ Alexandra M. Ewing
Michael P. Kelly (#2295)                        Fredrick L. Cottrell, III (#2555)
Daniel M. Silver (#4758)                        Jason J. Rawnsley (#5379)
Alexandra M. Joyce (#6423)                      Alexandra M. Ewing (#6407)
Renaissance Centre                              One Rodney Square
405 N. King Street, 8th Floor                   920 North King Street
Wilmington, DE 19801                            Wilmington, Delaware 19801
(302) 984-6300                                  (302) 651-7700
mkelly@mccarter.com                             cottrell@rlf.com
dsilver@mccarter.com                            rawnsley@rlf.com
ajoyce@mccarter.com                             ewing@rlf.com

OF COUNSEL:                                     Shannon M. Bloodworth
Jane M. Love                                    Brandon M. White
Robert Trenchard                                PERKINS COIE LLP
Paul E. Torchia                                 700 13th Street NW
                                            -1-
ME1 30644011v.1
Case 1:18-cv-01043-LPS Document 567 Filed 06/11/19 Page 2 of 4 PageID #: 30449



GIBSON, DUNN & CRUTCHER LLP                   Washington, DC 20001
200 Park Avenue                               (202) 654-6200
New York, NY 10166                            SBloodworth@perkinscoie.com
(212) 351-4000                                BMWhite@perkinscoie.com
jlove@gibsondunn.com
rtrenchard@gibsondunn.com                     Bryan D. Beel, Ph.D.
ptorchia@gibsondunn.com                       PERKINS COIE LLP
                                              1120 NW Couch Street, 10th Floor
Andrew P. Blythe                              Portland, OR 97209-4128
GIBSON, DUNN & CRUTCHER LLP                   (503) 727-2116
333 South Grand Avenue                        BBeel@perkinscoie.com
Los Angeles, CA 90071
(213) 229-7000                                Michael R. Lang
ablythe@gibsondunn.com                        PERKINS COIE LLP
                                              33 East Main Street, Suite 201
Attorneys for Novartis Pharmaceuticals        Madison, WI 53703-3095
Corporation                                   mlaing@perkinscoie.com

                                              Attorneys for Mylan Pharmaceuticals Inc.


SMITH, KATZENSTEIN & JENKINS LLP              MORRIS JAMES LLP

/s/ Eve H. Ormerod                            /s/ Kenneth L. Dorsney
Neal C. Belgam (#2721)                        Kenneth L. Dorsney (#3726)
Eve H. Ormerod (#5369)                        500 Delaware Ave., Suite 1500
1000 West Street, Suite 1501                  Wilmington, DE 19801-1494
Wilmington, DE 19801                          (302) 888-6800
(302) 652-8400                                kdorsney@morrisjames.com
nbelgam@skjlaw.com
eormerod@skjlaw.com             Timothy H. Kratz
                                George J. Barry III
Louis H. Weinstein              KRATZ & BARRY LLP
Alan Pollack                    1050 Crown Pointe Parkway, Suite 500
James P. Barabas                Atlanta, GA 30338
WINDELS MARX LANE & MITTENDORF, (404) 341-6600
LLP                             tkratz@kratzandbarry.com
One Giralda Farms, Suite 100    gbarry@kratzandbarry.com
Madison, NJ 07940
973-966-3200                    Attorneys for Aurobindo Pharma Limited and
lweinstein@windelsmarx.com      Aurobindo Pharma USA
apollack@windelsmarx.com
jbarabas@windelsmarx.com

Attorneys for Accord Healthcare, Inc., Dr.
Reddy’s Laboratories, Inc., Dr. Reddy’s

                                             -2-
ME1 30644011v.1
Case 1:18-cv-01043-LPS Document 567 Filed 06/11/19 Page 3 of 4 PageID #: 30450



Laboratories, Ltd., Torrent Pharmaceuticals
Ltd., and Torrent Pharma Inc.

PHILLIPS, GOLDMAN, MCLAUGHLIN &                MORRIS JAMES LLP
HALL, P.A.
                                               /s/ Kenneth L. Dorsney
/s/ Megan C. Haney                             Kenneth L. Dorsney (#3726)
John C. Phillips, Jr. (#110)                   500 Delaware Ave., Suite 1500
Megan C. Haney (#5016)                         Wilmington, DE 19801-1494
1200 North Broom Street                        (302) 888-6800
Wilmington, DE 19806-4204                      kdorsney@morrisjames.com
(302) 655-4200
jcp@pgmhlaw.com                                Howard S. Suh
mch@pgmhlaw.com                                HOLLAND & KNIGHT LLP
                                               31 West 52nd Street
Michael J. Gaertner                            New York, New York 10019
David B. Abramowitz                            (212) 513-3200
Carolyn A. Blessing                            howard.suh@hklaw.com
Emily L. Savas
Jonathan B. Turpin                             Attorneys for Hetero USA Inc., Hetero Labs
LOCKE LORD LLP                                 Limited, Hetero Labs Limited Unit-V
111 South Wacker Drive
Chicago, IL 60606
(312) 443-0700
mgaertner@lockelord.com
dabramowitz@lockelord.com                      STAMOULIS & WEINBLATT, LLP
cblessing@lockelord.com
esavas@lockelord.com                           /s/ Stamatios Stamoulis
jturpin@lockelord.com                          Stamatios Stamoulis (#4606)
                                               Richard C. Weinblatt (#5080)
Attorneys for Zydus Pharmaceuticals (USA)      800 N. West St., 3rd Floor
Inc. and Cadila Healthcare Limited             Wilmington, DE 19801
                                               (302) 999-1540
                                               stamoulis@swdelaw.com
                                               weinblatt@swdelaw.com

                                               Mieke Malmberg
                                               SKIERMONT DERBY LLP
                                               800 Wilshire Blvd., Ste. 1450
                                               Los Angeles, CA 90017
                                               (213) 788-4502
                                               mmalmberg@skiermontderby.com




                                              -3-
ME1 30644011v.1
Case 1:18-cv-01043-LPS Document 567 Filed 06/11/19 Page 4 of 4 PageID #: 30451



                                            Paul Skiermont
                                            Sarah Spires
                                            Steven J. Udick
                                            SKIERMONT DERBY LLP
                                            1601 Elm Street, Suite 4400
                                            Dallas, TX 75201
                                            (214) 978-6600
                                            pskiermont@skiermontderby.com
                                            sspires@skiermontderby.com
                                            sudick@skiermontderby.com

                                           Attorneys for HEC Pharm Co., HEC Pharm
                                           Group, HEC Pharm USA Inc.



         IT IS SO ORDERED this ______________ day of __________________, 2019.



                                                ______________________________
                                                Chief United States District Judge
                                                Hon. Leonard P. Stark




                                          -4-
ME1 30644011v.1
